Case 13-02775        Doc 68     Filed 11/07/18     Entered 11/07/18 11:02:27          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-02775
         Mauricio Lasso

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/24/2013.

         2) The plan was confirmed on 06/07/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/12/2014.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/30/2014, 02/05/2016, 06/03/2016, 09/23/2016, 02/01/2017.

         5) The case was completed on 04/16/2018.

         6) Number of months from filing to last payment: 63.

         7) Number of months case was pending: 69.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $2,200.00.

         10) Amount of unsecured claims discharged without payment: $97,336.22.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-02775      Doc 68        Filed 11/07/18    Entered 11/07/18 11:02:27                 Desc         Page 2
                                                  of 4



 Receipts:

        Total paid by or on behalf of the debtor              $31,224.00
        Less amount refunded to debtor                             $0.00

 NET RECEIPTS:                                                                                   $31,224.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $3,470.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                      $1,415.92
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,885.92

 Attorney fees paid and disclosed by debtor:                  $30.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 ALLY FINANCIAL                  Unsecured      9,212.00       9,212.77         9,212.77      2,336.84        0.00
 ARMOR SYSTEMS CORP              Unsecured      1,000.00            NA               NA            0.00       0.00
 BANK ONE/JPM CHASE              Unsecured         969.50           NA               NA            0.00       0.00
 BARONS CREDITORS SERVICE CORP   Unsecured         600.00        909.03           909.03        230.58        0.00
 BETSY COLON                     Priority            0.00           NA               NA            0.00       0.00
 COLUMBIA HOUSE                  Unsecured         100.00           NA               NA            0.00       0.00
 DILKS & KNOPIK LLC              Unsecured         174.00    37,268.00        37,268.00       9,453.11        0.00
 GE CAPITAL RETAIL BANK          Unsecured      1,600.00            NA               NA            0.00       0.00
 ILLINOIS DEPT OF REVENUE        Priority             NA         675.00           675.00        675.00        0.00
 ILLINOIS DEPT OF REVENUE        Unsecured            NA          97.50            97.50          24.73       0.00
 JOSE HERNANDEZ                  Unsecured     34,517.43            NA               NA            0.00       0.00
 KEYNOTE CONSULTING INC          Unsecured            NA         780.00           780.00        197.85        0.00
 LVNV FUNDING                    Unsecured            NA       3,637.17         3,637.17        922.58        0.00
 MARTIN PRODUCE                  Unsecured      4,102.95            NA               NA            0.00       0.00
 MIDLAND FUNDING LLC             Unsecured      1,300.00       1,557.45         1,557.45        395.05        0.00
 NORTHSIDE SUBURBAN PEDIATRICS   Unsecured      1,200.00            NA               NA            0.00       0.00
 NORTHWEST COMMUNITY HOSPITA     Unsecured      1,800.00            NA               NA            0.00       0.00
 PALATINE POLICE DEPT            Unsecured         550.00           NA               NA            0.00       0.00
 PORTFOLIO INVESTMENTS II LLC    Unsecured      1,239.00       1,239.77         1,239.77        314.47        0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      3,000.00       2,931.61         2,931.61        743.61        0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured         856.82           NA               NA            0.00       0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured            NA         656.82           656.82        166.60        0.00
 QUANTUM3 GROUP                  Unsecured      3,000.00         381.51           381.51          96.77       0.00
 TELLER LEVIT & SILVERTRUST      Unsecured      8,321.93       8,064.71         8,064.71      2,045.63        0.00
 VILLAGE OF ROUND LAKE BEACH     Unsecured         125.00           NA               NA            0.00       0.00
 WELLS FARGO DEALERS SERVICES    Unsecured            NA         945.94           945.94        239.94        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-02775      Doc 68       Filed 11/07/18    Entered 11/07/18 11:02:27               Desc        Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim          Claim         Claim        Principal       Int.
 Name                               Class   Scheduled       Asserted      Allowed         Paid         Paid
 WELLS FARGO DEALERS SERVICES   Secured       13,500.00        7,350.33      7,350.33      7,350.33    1,144.99


 Summary of Disbursements to Creditors:
                                                             Claim            Principal               Interest
                                                           Allowed                Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                $0.00
       Mortgage Arrearage                                     $0.00              $0.00                $0.00
       Debt Secured by Vehicle                            $7,350.33          $7,350.33            $1,144.99
       All Other Secured                                      $0.00              $0.00                $0.00
 TOTAL SECURED:                                           $7,350.33          $7,350.33            $1,144.99

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00                $0.00                $0.00
        Domestic Support Ongoing                             $0.00                $0.00                $0.00
        All Other Priority                                 $675.00              $675.00                $0.00
 TOTAL PRIORITY:                                           $675.00              $675.00                $0.00

 GENERAL UNSECURED PAYMENTS:                          $67,682.28           $17,167.76                  $0.00


 Disbursements:

        Expenses of Administration                            $4,885.92
        Disbursements to Creditors                           $26,338.08

 TOTAL DISBURSEMENTS :                                                                       $31,224.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-02775        Doc 68      Filed 11/07/18     Entered 11/07/18 11:02:27            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/06/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
